Exhibit 10.4

EXECUTION VERSION

FIFTH AMENDMENT

FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Fifth Amendment”), dated as of
January 26, 2016 among Envision Healthcare Corporation (the “Borrower”) and
Deutsche Bank AG New York Branch, as Administrative Agent (the “Administrative
Agent”).  Unless otherwise indicated, all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided to such terms in
the Credit Agreement referred to below (as amended by this Fifth Amendment).

PRELIMINARY STATEMENTS

A.         WHEREAS, the Borrower, the Lenders from time to time party thereto
and the Administrative Agent are parties to a Credit Agreement, dated as of May
25, 2011 (as amended, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”).

B.         The Borrower and the Administrative Agent are permitted by Section
11.1(d) of the Credit Agreement to amend the Credit Agreement to cure any
ambiguity, mistake, omission, defect or inconsistency.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1.      Amendment to Credit Agreement.  Effective as of January 26,
2016, the Credit Agreement is hereby amended by amending and restating Section
7.9(b) of the Credit Agreement in its entirety to read as follows:

(b)       With respect to (i) any Domestic Subsidiary that is a Wholly Owned
Subsidiary (other than (x) an Excluded Subsidiary and (y) a Subsidiary that will
be (and, unless the Administrative Agent shall otherwise agree in its sole
discretion, within 90 days following its creation or acquisition, is) converted
into a Related Professional Corporation in a manner consistent with past
practices on or prior to the Closing Date or in the ordinary course of business)
created or acquired (including by reason of any Foreign Subsidiary Holdco
ceasing to constitute same) subsequent to the Closing Date by the Borrower or
any of its Domestic Subsidiaries that are Wholly Owned Subsidiaries (other than
an Excluded Subsidiary), (ii) any Unrestricted Subsidiary that is a Wholly Owned
Subsidiary being designated as a Restricted Subsidiary (and not otherwise
constituting an Excluded Subsidiary), (iii) any Excluded Subsidiary that is a
Wholly Owned Subsidiary ceasing to be an “Excluded Subsidiary” as provided in
the definition thereof after the expiry of any applicable period referred to in
such definition and (iv) any entity becoming a Domestic Subsidiary that is a
Wholly Owned Subsidiary as a result of a transaction pursuant to, and permitted
by, Subsection 8.2 or 8.7 (other than an Excluded Subsidiary or a Subsidiary of
the type described in sub-clause (y) of the first parenthetical in preceding
clause (i)), promptly notify the Administrative Agent of such occurrence and, if
the Administrative Agent or the Required Lenders so request, promptly (i)
execute and deliver to the Collateral Agent for the benefit of the Secured
Parties such amendments to the Guarantee and Collateral Agreement as the
Collateral Agent shall reasonably deem necessary or reasonably advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected first priority security interest (as and to the extent provided in the
Guarantee and Collateral Agreement) in the Capital Stock of such new Domestic
Subsidiary, (ii) de-

 

 



 

--------------------------------------------------------------------------------

 



 

liver to the Collateral Agent the certificates (if any) representing such
Capital Stock, together with undated stock powers, executed and delivered in
blank by a duly authorized officer of the parent of such new Domestic Subsidiary
and (iii) cause such new Domestic Subsidiary (A) to become a party to the
Guarantee and Collateral Agreement and (B) to take all actions reasonably deemed
by the Collateral Agent to be necessary or advisable to cause the Lien created
by the Guarantee and Collateral Agreement in such new Domestic Subsidiary’s
Collateral to be duly perfected in accordance with all applicable Requirements
of Law (as and to the extent provided in the Guarantee and Collateral
Agreement), including the filing of financing statements in such jurisdictions
as may be reasonably requested by the Collateral Agent.”

SECTION 2.      Reference to and Effect on the Credit Agreement and the Loan
Documents.  On and after the effectiveness of this Fifth Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the Notes and each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, as amended by
this Fifth Amendment.  The Credit Agreement, the Notes and each of the other
Loan Documents, as specifically amended by this Fifth Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.  The execution, delivery and effectiveness of this Fifth
Amendment shall not, except as expressly provided herein, operate as an
amendment or waiver of any right, power or remedy of any Lender or any Agent
under any of the Loan Documents, nor constitute an amendment or waiver of any
provision of any of the Loan Documents. 

SECTION 3.      Costs and Expenses.  The Borrower agrees to pay or reimburse the
Administrative Agent pursuant to Section 11.5 of the Credit Agreement.

SECTION 4.      Execution in Counterparts.  This Fifth Amendment may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which, when taken
together, shall constitute a single contract.  Delivery of an executed
counterpart of this Fifth Amendment by facsimile transmission or electronic
photocopy (i.e., “pdf”) shall be effective as delivery of a manually executed
counterpart of this Fifth Amendment.

SECTION 5.      Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS FIFTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

[The remainder of this page is intentionally left blank]

 

 



-2-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

ENVISION HEALTHCARE CORPORATION

 

 

 

By:

/s/ Randel G. Owen

 

Name:

Randel G. Owen

 

Title:

Chief Financial Officer

 





[Amendment No. 5 to Term Loan Credit Agreement]

--------------------------------------------------------------------------------

 



 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Administrative Agent

 

 

 

By:

/s/ Michael Winters

 

 

Name:  Michael Winters

 

 

Title:     Vice President

 

 

 

By:

/s/ Dusan Lazarov

 

 

Name:  Dusan Lazarov

 

 

Title:     Director

 

[Amendment No. 5 to Term Loan Credit Agreement]

--------------------------------------------------------------------------------